Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besson (US 8,781,062 B2).
1. A method for operating a medical imaging apparatus (lines 52-65, column 1, “a method for dynamically adjusting X-ray acquisition parameters”)  including a control device (controller 132, controller 200), an input device (line 30, column 7, “user input”) and an output device (lines 40-41, column 5,”the image generator 124 configured to receive the projection data that is out by the data acquisition component 122”. Terminal 126 also functions as an output device along with a display 128) , during an examination process of a patient, the method comprising: acquiring a first image data set of a region of interest of the patient (Lines 55-59, column 1, “The method comprises examining an object using a first set of X-ray acquisition parameters and generating a first image representative of the object based upon the examination using the first of X-ray acquisition parameters.”); automatically evaluating the first image data set, in the control device, using at least one evaluation algorithm yielding evaluation information regarding at least one type of findings, the evaluation information describing a presence or absence of at least one finding of a type in the first image data set, requiring acquisition of a second image data set for further analysis, and at least one imaging parameter for the second image data Paragraphs, in lines 62-67, column 2, bridging lines 31, column 3 basically teach exposing an object using a first image parameter at a lower dose, examine the first set of image data to yield a second imaging parameters. Using the yielded parameters (higher dose radiation) to expose the ROI for image improvement); automatically notifying a user (lines 34-35 column 12 teach to display the yield acquisition parameters to user, so a user can adjust the second exposure parameters using user interface shown as a menu 506 on display 500), upon the evaluation information indicating the presence of a required second image data set, of the required acquisition of the second image data set using the output device (line 38, column 11, user interface providing for a menu 506); and acquiring the second image data set acquiring the second image data set after confirmation of acquisition of the second image data set by the user, in a same examination process, using the at least one imaging parameter of the evaluation information (Line 47, column 11 teaches that a user may select an option from a toolbar. This teaching signifies a confirmation established by the user).
2. The method of claim 1, wherein the at least one imaging parameter defines a complete acquisition protocol for the medical imaging apparatus, allowing completely automatic acquiring of the second image data set (lines 8-15, column 12 teach this concept).
3. The method of claim 1, wherein at least one of the at least one imaging parameter and additional imaging parameters is at least one of modified and defined depending on user input (Lines 4-11, column 11 teach this concept).
6. The method of claim 1, wherein, for at least one of the at least one evaluation algorithm analyzing at least one anatomical structure, image data showing the anatomical structure are extracted from the first image data set (lines 9-25, column 6 teach this concept).
10. The method of claim 1, wherein at least one of the at least one evaluation algorithm additionally determines finding information describing at least one finding whose (lines 9-25, column 6).
11. The method of claim 10, wherein at least a part of the finding information is also output to the user (lines 9-25, column 6).
12. The method of claim 1, wherein the image data sets are acquired using computed tomography (note the inventive concept is devoted to automatic adjusting image parameters in a CT).
13. A medical imaging apparatus, comprising: a control device (controller 132, controller 200); an input device (line 38, column 11, user interface providing for a menu 506); and an output device (terminal 126 and display 128), the control device being configured to perform at least: acquiring a first image data set of a region of interest of the patient; automatically evaluating the first image data set, in the control device, using at least one evaluation algorithm yielding evaluation information regarding at least one type of findings, the evaluation information describing a presence or absence of at least one finding of a type in the first image data set, requiring acquisition of a second image data set for further analysis, and at least one imaging parameter for the second image data set required (Paragraphs, in lines 62-67, column 2, bridging lines 31, column 3 basically teach exposing an object using a first image parameter at a lower dose, examine the first set of image data to yield a second imaging parameters. Using the yielded parameters (higher dose radiation) to expose the ROI for image improvement) ; automatically notifying a user, upon the evaluation information indicating the presence of a required second image data set, of the required acquisition of the second image data set using the output device; and acquiring the second image data set acquiring the second image data set after confirmation of acquisition of the second image data set by the user, in a same examination process, using the at least one imaging parameter of the evaluation information. (lines 34-35 column 12 teach to display the yield acquisition parameters to user, so a user can adjust the second exposure parameters using user interface shown as a menu 506 on display 500),
14. A non-transitory computer program, comprising instructions which, when the computer program is executed on a control device of a medical imaging apparatus, cause the control device to carry out the method of claim 1 (claim 20 teaches a computer readable medium).
15. A non-transitory electronically readable storage medium, storing computer program comprising instructions which, when the computer program is executed on a control device of a medical imaging apparatus, cause the control device to carry out the method of claim 1 (note claim 20).
16. The method of claim 1, wherein, upon a further acquisition already being planned during this examination, the further examination is modified depending on at least one of the at least one imaging parameter to yield the second image data set (Paragraphs, in lines 62-67, column 2, bridging lines 31, column 3 basically teach exposing an object using a first image parameter at a lower dose, examine the first set of image data to yield a second imaging parameters. Using the yielded parameters (higher dose radiation) to expose the ROI for image improvement).
17. The method of claim 2, wherein, upon a further acquisition already being planned during this examination, the further examination is modified depending on at least one of the at least one imaging parameter to yield the second image data set  (Paragraphs, in lines 62-67, column 2, bridging lines 31, column 3 basically teach exposing an object using a first image parameter at a lower dose, examine the first set of image data to yield a second imaging parameters. Using the yielded parameters (higher dose radiation) to expose the ROI for image improvement);  .
18. The method of claim 2, wherein at least one of the at least one imaging parameter and additional imaging parameters is at least one of modified and defined depending on user input (Line 47, column 11 teaches that a user may select an option from a toolbar. This teaching signifies a confirmation established by the user).
20. The method of claim 10, wherein the finding information, describing the at least one finding whose presence has been determined, includes at least one of a location, extension and characterization of the at least one finding (Line 47, column 11 teaches that a user may select an option from a toolbar. This teaching signifies a confirmation established by the user).
 .Claims 4, 5, 7-9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Besson does not mention the algorithm being a trained function as required by claim 4, nor does it determine a respective probability for each respective data point as required by claim 7. Claims 5, 8 and 9 depend on either claim 4 or 7 as such would enjoy the benefit of either claim 4 or 7. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/DON K WONG/               Primary Examiner, Art Unit 2884